UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-139045 ECOLOGIC TRANSPORTATION, INC. (Exact name of registrant as specified in its charter) Nevada 26-1875304 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1327 Ocean Avenue, Suite B, Santa Monica, California 90401 (Address of principal executive offices) (Zip Code) 310.899.3900 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] YES [ ] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] YES [ ] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act [ ] YES [ X ] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [ ] YES [ ] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] YES [ ] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 24,482,824 common shares issued and outstanding as of August 10, 2011 PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements. Our unaudited interim financial statements for the three and six month periods ended June 30, 2011 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. 3 ECOLOGIC TRANSPORTATION, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS June 30, 2011 (Unaudited) December 31, 2010 ASSETS Current Assets Cash $ 27,400 $ 21,579 Accounts receivable 22,423 8,607 Prepaid expenses and other current assets 13,844 5,952 Total Current Assets 63,667 36,138 Other Assets 9,455 9,239 TOTAL ASSETS $ 73,122 $ 45,377 LIABILITIES AND STOCKHOLDERS' (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ 641,812 $ 466,128 Related party payables 176,949 60,559 Loans and notes payable 147,740 - Total Current Liabilities 966,501 526,687 Related party loans 1,413,450 1,124,084 STOCKHOLDERS' (DEFICIT) Preferred stock, no par value, 10,000,000 shares authorized no shares issued or outstanding at June 30, 2011 and December 31, 2010, respectively - - Common stock, $0.001 par value, 75,000,000 shares authorized 24,482,824 shares and 23,812,824 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively 24,483 23,813 Additional paid in capital 2,583,357 2,147,328 (Deficit) accumulated during the development stage (4,914,669 ) (3,776,535 ) Total Stockholders' (Deficit) (2,306,829 ) (1,605,394 ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) $ 73,122 $ 45,377 4 Please see accompanying notes to financial statements ECOLOGIC TRANSPORTATION, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2, AND FOR THE PERIOD DECEMBER 16, 2008 (INCEPTION) TO JUNE 30, 2011 (Unaudited) Inception Three months ended Six months ended (December 16, 2008) to June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 June 30, 2011 Revenue $ 103,144 $ 109,577 $ 191,512 $ 189,299 $ 612,799 Cost of sales 106,374 92,641 188,907 173,130 601,152 Gross profit (loss) (3,230 ) 16,936 2,605 16,169 11,647 General and administrative expenses 678,716 721,653 1,078,848 1,369,117 4,852,920 Operating (loss) (675,486 ) (704,717 ) (1,076,243 ) (1,352,948 ) (4,841,273 ) Interest Expense (39,912 ) (2,940 ) (61,919 ) (6,328 ) (73,525 ) Interest income 13 24 28 48 129 Net (loss) $ (715,385 ) $ (707,633 ) $ (1,138,134 ) $ (1,359,228 ) $ (4,914,669 ) Weighted average common shares outstanding - basic and diluted 24,126,935 22,807,329 24,126,935 22,735,476 Net (loss) per common share - basic and diluted $ (0.02 ) $ (0.03 ) $ (0.02 ) $ (0.06 ) Please see accompanying notes to financial statements 5 ECOLOGIC TRANSPORTATION, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2, AND THE PERIOD DECEMBER 16, 2008 (INCEPTION) TO JUNE 30, 2011 (Unaudited) Inception (December 16, 2008) June 30, 2011 June 30, 2010 to June 30, 2011 Cash flow from operating activities: Net (loss) $ (1,138,134 ) $ (1,359,228 ) $ (4,914,669) ) Adjustments to reconcile net (loss) to net cash (used in) operating activities: Stock compensation/amortization of deferred compensation 436,699 778,107 2,110,429 Expenses converted to related party loans 199,000 - 668,500 Provision for uncollectible accounts 7,993 - - Depreciation - - 600 Changes in operating assets and liabilities: (Increase) in accounts receivable (21,809 ) 4,689 (22,423 ) (Increase) in other assets (8,109 ) (262 ) (21,571 ) Increase in accounts & notes payable, accrued expenses, deferred compensation 237,603 (38,695 ) 659,647 Increase in due to related parties 116,390 376,805 176,949 Net cash (used in) operating activities (170,366) (238,584) (1,342,538 ) Cash flows from investing activities: Cash received in reverse merger less cash used for fixed assets - (600 ) 9,848 Net cash provided by (used in) investing activities - (600 ) 9,848 Cash flows from financing activities: Net proceeds from related party loans 51,187 246,800 705,771 Contributed capital - - 710 Proceeds from loans and notes payable 125,000 - 125,000 Subscriptions received - - 6,049 Issuance of capital stock for cash - - 522,560 Net cash provided by financing activities 176,187 246,800 1,360,090 Increase in cash 5,821 7,616 27,400 Cash - beginning of period 21,579 26,166 - Cash - end of period $ 27,400 33,782 27,400 Cash paid for: Interest $ - $ - $ - Income taxes $ - $ - $ - Non cash investing and financing activities Recapitalization for reverse acquisition $ - $ - $ (31,908 ) Conversion of related party payable to note payable $ 199,000 $ - $ 668,500 Subscription receivable $ - $ - $ 6,049 6 Please see accompanying notes to financial statements 7 ECOLOGIC TRANSPORTATION, INC. (A Development Stage Company) NOTES TO THE FINANCIAL STATEMENTS June 30, 2011 (Unaudited) NOTE 1. NATURE AND CONTINUANCE OF OPERATIONS The accompanying unaudited financial statements of Ecologic Transportation, Inc. (formerly USR Technology, Inc.) have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Item 210 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. These financial statements should be read in conjunction with the audited financial statements and footnotes included thereto for the year ended December 31, 2010, on Form 10K, as filed with the Securities and Exchange Commission. The financial statements reflect all adjustments consisting of normal recurring adjustments, which, in the opinion of management, are necessary for a fair presentation of the results for the periods shown. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and that effect the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The Company was incorporated in the State of Nevada on September 30, 2005.
